Citation Nr: 1114118	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-22 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to October 20, 2006, for the award of an increased rating of 40 percent for diabetes mellitus Type II (diabetes) with retinopathy and erectile dysfunction.

2.  Entitlement to an effective date prior to May 10, 2006, for the award of an increased rating of 100 percent for coronary artery disease, associated with diabetes.

3.  Entitlement to an effective date prior to November 30, 2006, for the award of service connection for diabetic nephropathy with hypertension, associated with diabetes, with a disability rating of 60 percent.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2011, and a transcript of that hearing is associated with the claims file.

The Veteran has not appealed from the disability ratings assigned in the February 2008 rating decision.  Rather, he has appealed from the effective dates assigned for the awards reflected on the first page of this Board decision.  See August 2008 notice of disagreement.  The Board observes that additional benefits were granted in this rating decision, including service connection, disability ratings, and effective dates.  However, the Veteran's notice of disagreement was limited to the three issues as stated above, and there is no indication of any dispute with the other determinations within one year following notice of such rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2010).

The Board notes that, in his June 2010 substantive appeal (VA Form 9), the Veteran made reference to an earlier effective for the grant of a total disability rating based on individual unemployability.  This benefit was granted effective as of February 2, 2006, based on the date the Veteran reported that he stopped working full time due to his service-connected disabilities.  See February 2008 rating decision; November 2006 TDIU application (VA Form 21-8940).  Inasmuch that issue is not properly on appeal, it is referred to the agency of original jurisdiction for action deemed appropriate.

The Board further notes that the Veteran submitted a timely notice of disagreement as to the denial of service connection for posttraumatic stress disorder (PTSD) in a May 2006 rating decision.  However, this benefit was granted in the February 2008 rating decision, and the Veteran did not appeal as to any of the downstream issues of the disability rating or the effective date assigned.  Accordingly, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The rating decisions issued in May 2006 and August 2006 were not final as to the issues currently on appeal, as the Veteran's representative submitted a statement that constitutes a valid notice of disagreement within one year after such decisions. 

2.  VA received no communication from the Veteran, or any authorized representative, that constitutes a formal or informal claim for service connection for diabetes and/or associated complications prior to December 16, 2005.

3.  The Veteran was diagnosed with diabetes (and associated complications) prior to May 8, 2001, the effective date of the liberalizing law authorizing presumptive service connection for diabetes based on exposure to herbicides while serving in Vietnam, and he has had continuous treatment for such disabilities.

4.  Resolving all reasonable doubt in the Veteran's favor, the lay and medical evidence of record establishes that the symptomatology of his diabetes has been essentially the same throughout the period on appeal, or since December 16, 2004, requiring treatment with oral medication, as well as restricted diet and activities.  

5.  Resolving all reasonable doubt in the Veteran's favor, the lay and medical evidence of record establishes that the symptomatology of his coronary artery disease has been essentially the same throughout the period on appeal, or since December 16, 2004, with shortness of breath or dyspnea when lying and with minimal exertion, generalized fatigue, occasional syncope and angina, as well as enlarged heart (cardiomegaly) as a symptom of congestive heart failure, and an ejection fraction of 30 percent or lower.

6.  Resolving all reasonable doubt in the Veteran's favor, the lay and medical evidence of record establishes that he has had kidney disease associated with diabetes (diabetic nephropathy) with hypertension throughout the period on appeal, or since December 16, 2004, and the symptomatology of such disability has been essentially the same, with definite decrease in renal function and hypertension with diastolic pressure less than 100 that is controlled by continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 16, 2004, but no earlier, for the award of a rating of 40 percent for diabetes with retinopathy and erectile dysfunction, have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an effective date of December 16, 2004, but no earlier, for the award of a rating of 100 percent for coronary artery disease, associated with diabetes, have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400, 4.104, Diagnostic Code 7005 (2010).

3.  The criteria for an effective date of December 16, 2004, but no earlier, for the award of service connection for diabetic nephropathy with hypertension, associated with diabetes, with a disability rating of 60 percent, have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400, 4.104, Diagnostic Code 7101, 4.115a, 4.115b, Diagnostic Code 7541 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decisions herein to grant an earlier effective date of December 16, 2004, for the awards of a rating of 40 percent for diabetes with retinopathy and erectile dysfunction, a rating of 100 percent for coronary artery disease, and service connection for diabetic nephropathy with hypertension with a disability rating of 60 percent constitutes a full grant of the benefits sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations, as there is no prejudice in this regard.

The effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Further, for an increased rating, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  The liberalizing law that added diabetes as a disease presumptively due to herbicide exposure during service in Vietnam became effective on May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

An application for VA compensation should be a specific claim in the form prescribed by the Secretary, e.g., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  	

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In this case, the Veteran filed a claim for service connection for diabetes and all associated complications on December 16, 2005.  He does not contend that he filed a formal or informal claim for any of these benefits prior to that date, nor is there any indication of any such communication in the claims file.

In a May 2006 rating decision, the RO granted presumptive service connection for diabetes with hypertension and retinopathy, rated as 20 percent disabling, based on exposure to herbicides (Agent Orange) during service in Vietnam.  The RO also granted service connection for several disabilities associated with diabetes, namely, peripheral neuropathy of the bilateral lower extremities, with an evaluation of 10 percent each, and erectile dysfunction with a noncompensable evaluation.  Each of these awards was made effective as of December 16, 2005.  The RO denied service connection for kidney disease, and deferred a decision as to coronary artery disease.

The Veteran did not immediately respond to these determinations.  In an August 2006 rating decision, the RO granted service connection for coronary artery disease, associated with diabetes, with a disability rating of 60 percent, effective as of December 16, 2004.  The RO also granted an earlier effective date of December 16, 2004, for the awards of service connection and initial disability ratings for diabetes with hypertension and retinopathy, and for the associated peripheral neuropathy of the bilateral lower extremities and erectile dysfunction.  The effective date of December 16, 2004, was awarded pursuant to a liberalizing law concerning disabilities that are presumptively service-connected due to Agent Orange exposure.

On November 30, 2006, the Veteran's authorized representative submitted a statement "requesting reconsideration" of the earlier rating decision concerning the rating assigned for diabetes.  He asserted that a 40 percent rating should have been assigned for this disability based on restricted diet and restricted activities as a result of the associated coronary artery disease, as shown by medical evidence including a letter from a private provider.  The Veteran also requested entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  He submitted medical evidence indicating that his coronary artery disease and other medical illnesses made him unemployable.  

In a February 2008 rating decision, the RO granted service connection for diabetic nephropathy with hypertension, associated with diabetes, and assigned an evaluation of 60 percent and an effective date of November 30, 2006, for such disability.  In addition, the RO granted increased ratings for diabetes and each of the already service-connected complications.  In particular, the RO granted a 40 percent rating for diabetes with retinopathy and erectile dysfunction effective as of October 20, 2006; and a 100 percent schedular rating for coronary artery disease effective as of May 10, 2006.  The RO also granted a TDIU effective as of February 2, 2006.

In August 2008, the Veteran submitted a notice of disagreement arguing that the currently assigned ratings for his diabetes (40 percent), diabetic nephropathy with hypertension (60 percent), and coronary artery disease (100 percent) should each be effective as of December 16, 2004, based on the medical evidence of record.  As noted above, the Veteran did not appeal from the current ratings assigned for such disabilities, or from the ratings or effective dates assigned for any other disabilities in the February 2008 rating decision.  Rather, he requested an effective date of December 16, 2004, for the currently assigned ratings for these three disabilities.  The RO issued a statement of the case as to these three issues in June 2010, and the Veteran perfected an appeal to the Board with a timely substantive appeal.

The Board first observes that the RO treated the November 2006 communication from the Veteran's representative as a new claim for service connection and increased ratings for the diabetes-related disabilities.  See December 2006 VCAA letter, February 2008 rating decision, June 2010 statement of the case.  However, this letter expressed dissatisfaction with the initial ratings assigned for diabetes and related complications, including coronary artery disease.  Further, it was received well within one year following the May 2006 and August 2006 rating decisions which adjudicated these claims.  As such, the Board finds that this constituted a valid and timely notice of disagreement as to the three issues on appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.201, 20.300-20.302.  Accordingly, the rating decisions issued in May 2006 and August 2006 were not final, and the claim for diabetes and all associated complications continued from December 16, 2005.  

With regard to the period on appeal, the RO granted presumptive service connection for diabetes based on the Veteran's exposure to herbicides during service in Vietnam.  It further granted an effective date of December 16, 2004, for this award, as well as for the associated disabilities and respective evaluations, because such award was pursuant to a liberalizing law.  Specifically, as the Veteran was diagnosed with diabetes prior to May 8, 2001, the effective date of the liberalizing law, and he had continuous treatment since that time, he is eligible for retroactive payment under 38 C.F.R. §§ 3.114.  However, as the service connection claim for diabetes and associated complications was reviewed at the Veteran's request more than one year after the effective date of the liberalizing law, compensation may only be authorized for a period of one year prior to the date of receipt of the claim.  See 38 C.F.R. § 3.114(a)(3).  Accordingly, as the Veteran's service connection claim for diabetes and associated complications was received on December 16, 2005, the proper effective date for the award of service connection for these disabilities is December 16, 2004.  Id.  The Veteran did not have a prior claim for such disabilities that was either pending or denied, so the additional rules promulgated pursuant to Nehmer v. United States Department of Veteran's Affairs do not apply.  See 38 C.F.R. § 3.816.  As such, the period on appeal is from December 16, 2004.

Based on all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of December 16, 2004, but no earlier, is appropriate for each of the disabilities on appeal and the currently assigned ratings.  The pertinent evidence, as summarized below, includes the Veteran's lay statements, private treatment records dated through November 2005, letters from private providers dated in 2006, and several VA examinations dated in 2006.

Concerning the disability rating for diabetes, a rating of 20 percent is warranted where there is a requirement of insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A rating of 40 percent will be assigned where there is evidence of required insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Compensable complications of diabetes are to be evaluated separately, and noncompensable complications are considered part of the diabetic process under this diagnostic code.  Id. at Note (1).

In this case, an initial rating of 20 percent was assigned for diabetes based on evidence of treatment with oral hypoglycemic agent and restricted diet.  The RO assigned a 40 percent rating for diabetes effective as of October 20, 2006, based on a letter received from a private physician on that date indicating that the Veteran was on a restricted diet and restriction of activity due to diabetes.  The rating for diabetes initially included the noncompensable complications of retinopathy and hypertension, but it was later amended to include retinopathy and erectile dysfunction, as hypertension was combined with diabetic nephropathy.  See August 2006 and February 2008 rating code sheets, February 2008 rating decision, June 2010 statement of the case.  There is no argument or indication that retinopathy or hypertension warranted a separate compensable rating during the periods at issue.

A review of the lay and medical evidence reflects that the Veteran's diabetes has manifested essentially the same symptomatology throughout the period on appeal, and specifically prior to October 20, 2006.  In particular, the Veteran has been continuously treated with restricted diet and oral hypoglycemic agent, but not insulin, since at least December 2004.  He has also had some restriction of activities, which has been related to his coronary artery disease, as secondary to his diabetes.  See, e.g., January 2005 and November 2005 treatment records, December 2006 VA examination report.  The October 20, 2006 letter from the Veteran's private provider does not establish these symptoms as of that date but, rather, summarizes the prior symptoms as reflected by the treatment records.  Accordingly, resolving all reasonable doubt in the Veteran's favor, he is entitled to the same evaluation for his diabetes for the entire period on appeal.  Therefore, as the RO has granted a 40 percent rating for diabetes based on these symptoms, this rating should be made effective as of December 16, 2004.  This is the later of the date of receipt of the claim (with an effective date pursuant to the liberalizing law) and the date entitlement to this benefit arose.  See 38 C.F.R. §§ 3.114, 3.400.

With respect to coronary artery disease, a 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

Here, the RO assigned a 100 percent rating for coronary artery disease effective as of May 10, 2006, based on a determination that evidence obtained during a VA examination conducted on that date warranted such a rating.  See February 2008 rating decision, June 2010 statement of the case.  However, this is the same VA examination report upon which the initial grant of service connection for coronary artery disease with a 60 percent rating was based.  See August 2006 rating decision.  

Moreover, resolving all reasonable doubt in the Veteran's favor, the lay and medical evidence of record warrants a rating of 100 percent for coronary artery disease throughout the period on appeal, or since December 16, 2004.  Specifically, the Veteran reported for treatment purposes that he felt generally well until approximately November 2004, when he began to have symptoms including shortness of breath at night and increased dyspnea with exertion.  These symptoms were found to be due to his heart condition, as a pulmonary function test was negative.  The Veteran has continued to have shortness of breath or dyspnea when lying down and with minimal exertion, as well as generalized fatigue, and occasional syncope and angina.  He has also had an enlarged heart (cardiomegaly) as shown by x-ray, noted to be a sign of congestive heart failure.  Further, there has been evidence of left ventricular dysfunction with an ejection fraction of 30 percent or lower.  See, e.g., private treatment records dated in November 2004, January 2005, February 2005, April 2005; March 2006 VA Agent Orange evaluation; March 2006 and May 2006 VA examination reports.  The May 2006 VA examiner noted in an August 2006 addendum report that the Veteran's ejection fraction was 30 percent in April 2005, and his symptoms had increased since that time.  The examiner also opined at this time that the Veteran's symptoms were brought on with estimated METs of 3.0-4.0.  Thereafter, the Veteran's ejection fraction was recorded as 20 percent in January 2007, when a pacemaker was surgically implanted.

In summary, the evidence includes chronic evidence of cardiomegaly (a symptom of congestive heart failure), as well as dyspnea, fatigue, angina, dizziness, and syncope from a workload of 3 METs or less, and left ventricular dysfunction with an ejection fraction of less than 30 percent throughout the course of the appeal.  Therefore, the 100 percent schedular rating for coronary artery disease should be made effective as of December 16, 2004.  See 38 C.F.R. §§ 3.114, 3.400.

In regard to diabetic nephropathy with hypertension, a 60 percent rating is warranted where there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101.  Constant or recurring albumin with hyaline and granular casts or red blood cells; or transient or slight edema; or hypertension at least 10 percent disabling under DC 7101 will be assigned a 30 percent rating.  38 C.F.R. §§ 4.115a & 4.115b, DC 7541.  Hypertension is considered at least 40 percent disabling when diastolic pressure is predominantly 120 or more.  It is 10 percent disabling when diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or where there is a history of diastolic pressure of predominantly 100 or more that is controlled with continuous medication.  38 C.F.R. § 4.104, DC 7101.  

The RO assigned a 60 percent rating for the Veteran's diabetic nephropathy with hypertension based on a determination that lab results conducted during a VA examination showed definite decrease in kidney function.  It assigned an effective date of November 30, 2006, based on determinations that the claim was received on this date and that the first diagnosis of diabetic nephropathy was contained in a December 2006 VA examination report.  See February 2008 rating decision, June 2010 statement of the case.  The RO initially denied service connection for kidney disease based on a finding that there was no evidence of a diagnosed disability.  

However, the December 2006 VA examiner relied upon the lab results that were gathered during or prior to the May 2006 VA examination.  In particular, the December 2006 examiner summarized the results of the February 2006 and May 2006 tests, noted that albumin was high in May 2006, and diagnosed diabetic nephropathy.  Further, the May 2006 VA examiner clearly diagnosed kidney disease and stated that such disability was secondary to the Veteran's diabetes.  This examiner also noted that the Veteran had some proteinuria during the March 2006 Agent Orange examination.  Although the RO relied on the May 2006 VA examination report concerning other disabilities, it was not referenced in the section concerning a kidney disability associated with diabetes.  The evidence reflects that the Veteran's hypertension has manifested by a diastolic pressure of 100 or below, controlled by continuous medication, throughout the period on appeal.  

The Board notes that there is no diagnosis or documentation of kidney disease in the private treatment records through November 2005, and the May 2006 VA examiner indicated that renal function tests were normal.  Nevertheless, these same lab results were found to show definite decrease in kidney function when referenced in the December 2006 VA examination, which warrants a 60 percent rating.  As such, resolving all reasonable doubt in the Veteran's favor, he has had diabetic nephropathy with essentially the same symptomatology throughout the course of the appeal.  Therefore, service connection for such disability, with a 60 percent rating, should be made effective as of December 16, 2004.  See 38 C.F.R. §§ 3.114, 3.400.
  
As discussed above, an effective date of December 16, 2004, has been granted for diabetes with a rating of 40 percent, coronary artery disease with a rating of 100 percent, and diabetic nephropathy with hypertension with a rating of 60 percent, based in part on application of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating an effective date for such benefits prior to December 16, 2004.  See 38 U.S.C.A. § 5107.  Moreover, as the Veteran has expressly requested an effective date of December 16, 2004, for each of these awards, this constitutes a full grant of the benefits sought on appeal.  


ORDER

An effective date of December 16, 2004, for the award of a rating of 40 percent for diabetes with retinopathy and erectile dysfunction is granted.

An effective date of December 16, 2004, for the award of a rating of 100 percent for coronary artery disease, associated with diabetes, is granted.

An effective date of December 16, 2004, for the award of service connection for diabetic nephropathy with hypertension, associated with diabetes, with a disability rating of 60 percent, is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


